Exhibit 10.1

 

FORM OF STOCK OPTION AWARD

 

HEMISPHERE MEDIA GROUP, INC.

2013 EQUITY INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”), is made,
effective as of                    (hereinafter the “Date of Grant”), between
Hemisphere Media Group, Inc. (the “Company”), and                        (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Hemisphere Media Group, Inc. 2013 Equity
Incentive Plan (the “Plan”), pursuant to which awards of Options may be granted;
and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Options as provided
herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.                                      Grant of Option.

 

(a)                                 Grant. The Company hereby grants to the
Participant an Option (the “Option”) to purchase                  shares of
Common Stock (such shares, the “Option Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The Option is not
intended to qualify as an Incentive Stock Option.  The Exercise Price, being the
price at which the Participant shall be entitled to purchase the Option Shares
upon the exercise of all or any portion of the Option, shall be $            
per Option Share.

 

(b)                                 Incorporation by Reference, Etc. The
provisions of the Plan are hereby incorporated herein by reference.  Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.  In the event of a conflict between the Plan and this Agreement, the terms
and conditions of this Agreement shall govern.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Vesting.  Except as may otherwise be
provided herein, subject to the Participant’s continued employment with the
Company or an Affiliate, the Option shall become vested and exercisable in equal
installments on each of the first                anniversaries of the Date of
Grant.

 

2.                                      Transferability. The Option may not be
assigned, alienated, pledged, attached, sold, gifted, loaned or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, pursuant to a qualified domestic relations order or
as otherwise permitted under the Plan.  In the event of the Participant’s death,
the Option shall thereafter be exercisable (to the extent otherwise exercisable
hereunder) only by the Participant’s executors or administrators.  In addition,
the Participant agrees to comply with any written holding requirement policy
adopted by the Company for employees.

 

3.                                      Termination of Employment.  Except as
otherwise provided herein (or as otherwise provided in an employment, consulting
or other written agreement between the Participant and the Company or any of its
Affiliates), if the Participant’s employment or service with the Company or any
Affiliate, as applicable, terminates for any reason, then the unvested portion
of the Option shall be cancelled immediately and the Participant shall
immediately forfeit any rights to the Option Shares subject to such unvested
portion.

 

4.                                      Expiration.

 

(a)                                 In no event shall all or any portion of the
Option be exercisable after the tenth anniversary of the Date of Grant (the
“Option Period”).

 

(b)                                 Except as otherwise provided herein (or as
otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Affiliates), if the
Participant’s employment or service with the Company and all Affiliates is
terminated (i) by the Company or its Affiliates without Cause, by the
Participant for Good Reason or upon the Expiration Date, the Option shall expire
on the earlier of (A) the last day of the Option Period or (B) the date that is
one year after the date of such termination or (ii) by the Participant for any
reason other than at a time when grounds to terminate the Participant’s
employment for Cause exist, the Option shall expire on the earlier of the last
day of the Option Period or the date that is one year after the date of such
termination.  In the event of a termination described in this subsection (b),
the Option shall remain exercisable by the Participant until its expiration only
to the extent the Option was exercisable at the time of such termination.

 

(c)                                  Except as otherwise provided herein (or as
otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Affiliates), if the
Participant dies or is terminated on account of Disability prior to the end of
the Option Period and while still in the employ or service of the Company or an
Affiliate, the Option shall remain exercisable by the Participant or his or her
beneficiary, as applicable, until the earlier of the last day of the Option
Period or the date that is one year after the date of death or termination on
account of Disability of the Participant, as applicable.  In the event of a
termination described in this subsection (c), the Option shall remain
exercisable by the

 

2

--------------------------------------------------------------------------------


 

Participant until its expiration only to the extent the Option was exercisable
at the time of such termination.

 

(d)                                 Except as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company or any of its Affiliates, if the Participant ceases employment or
service of the Company or any of its Affiliates due to a termination for Cause
or a termination by the Participant for any reason at a time when grounds to
terminate the Participant’s employment for Cause exist, the Option (including
any vested portion of the Option) shall expire immediately upon such cessation
of employment or service.

 

5.                                      Method of Exercise.

 

(a)                                 Options which have become exercisable may be
exercised by delivery of a duly executed written notice of exercise to the
Company at its principal business office using such form(s) as may be required
from time to time by the Company.  The Participant may obtain such form(s) by
contacting the Legal Department at the address set forth in Section 8(a) below.

 

(b)                                 No Option Shares shall be delivered pursuant
to any exercise of the Option until payment in full of the Exercise Price
therefor is received by the Company in accordance with Section 7(d) of the Plan
and the Participant has paid to the Company an amount equal to any federal,
state, local and non-U.S. income and employment taxes required to be withheld.

 

(c)                                  Subject to applicable law, the Exercise
Price and applicable tax withholding shall be payable by (i) cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) tendering previously acquired Common Stock
(either actually or by attestation) valued at their then Fair Market Value and
(iii) such other method which is approved by the Committee.  Any fractional
shares of Common Stock shall be settled in cash.

 

6.                                      Rights as a Shareholder. The Participant
shall not be deemed for any purpose to be the owner of any Option Shares unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a shareholder of record with respect to such Option Shares on the
books of the Company.

 

7.                                      Tax Withholding. The exercise of the
Option (or any portion thereof) shall be subject to the Participant satisfying
any applicable federal, state, local and foreign tax withholding obligations.
The Company shall have the power and the right to deduct or withhold from all
amounts payable to the Participant in connection with the Option or otherwise,
or require the Participant to remit to the Company, an amount sufficient to
satisfy any applicable taxes required by law. In addition, unless required
pursuant to the terms of an employment, consulting or other written agreement
between the Participant and the Company or any of its Affiliates, the Committee
may permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest and which would not result
in adverse accounting to the Company) owned by the Participant having a Fair
Market Value equal to such withholding liability or (B) having

 

3

--------------------------------------------------------------------------------


 

the Company withhold from the number of Option Shares otherwise issuable or
deliverable pursuant to the exercise of the Option Shares  a number of shares
with a Fair Market Value equal to such withholding liability (but no more than
the minimum required statutory withholding liability).  The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such withholding taxes from any payment of any kind
otherwise due to the Participant.

 

8.                                      Miscellaneous.

 

(a)                                 Notices.  All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery:

 

if to the Company:

Hemisphere Media Group, Inc.

 

405 Lexington Avenue, 48th Floor

 

New York, NY, 10174

 

Attention: Legal Department

 

 

if to the Participant:

at the Participant’s last known address on file with the Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

(b)                                 Clawback/Forfeiture.  If the Participant
receives any amount in excess of what the Participant should have received with
respect to the Option Shares by reason of a financial restatement, mistake in
calculations or other administrative error, in each case, as determined by the
Company’s auditors, then the Participant shall be required to repay any such
excess amount to the Company upon 30 days prior written demand by the
Committee.  To the extent required by applicable law (including without
limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act), the Option Shares shall be subject to any required clawback,
forfeiture or similar requirement.

 

(c)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(d)                                 No Rights to Service.  Nothing contained in
this Agreement shall be construed as giving the Participant any right to be
retained, in any position as an employee, consultant or director of the Company
or its Affiliates or shall interfere with or restrict in any way the rights of

 

4

--------------------------------------------------------------------------------


 

the Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

 

(e)                                  Bound by Plan.  By signing this Agreement,
the Participant acknowledges that he has received a copy of the Plan and has had
an opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

(f)                                   Beneficiary.  The Participant may file
with the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.  If no designated beneficiary survives the Participant, the
executor or administrator of the Participant’s estate shall be deemed to be the
Participant’s beneficiary.

 

(g)                                  Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and the Participant and the beneficiaries, executors,
administrators, heirs and successors of the Participant.

 

(h)                                 Section 409A.  The Option is intended to be
exempt from or comply with Section 409A of the Code and this Agreement shall be
interpreted consistent therewith. This Agreement is subject to Section 14(t) of
the Plan.

 

(i)                                     Electronic Delivery. By executing this
Agreement, the Participant hereby consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules. This consent may be revoked in writing
by the Participant at any time upon three business days’ notice to the Company,
in which case subsequent prospectuses, annual reports and other information will
be delivered in hard copy to the Participant.

 

(j)                                    Securities Laws. The Participant agrees
that the obligation of the Company to issue Option Shares shall also be subject,
as conditions precedent, to compliance with applicable provisions of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state securities or corporation laws, rules and regulations under any
of the foregoing and applicable requirements of any securities exchange upon
which the Company’s securities shall be listed.

 

(k)                                 Entire Agreement.  This Agreement and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.  No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto.

 

(l)                                     Governing Law.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law thereof, or principles of
conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

5

--------------------------------------------------------------------------------


 

(m)                             Headings.  The headings of the Sections hereof
are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

(n)                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

 [Remainder of page intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[PARTICIPANT]

 

7

--------------------------------------------------------------------------------